Per Curiam.
We are inclined to the viéw that since Herbert Vincent Glenn, Jr. died intestate, and Herbert Vincent Glenn, Sr. is the administrator of his son’s estate, and that he and his wife, Edith C. Glenn, are the sole heirs and beneficiaries of their son’s estate, the renunciation as prayed for is permissible within the intent and purpose of the statute.
*353The renunciation, however, shall not adversely affect any rights or defenses which may be asserted to defeat any claim on behalf of the estate of the decedent.
Error & remanded.